Case 1:16-cv-03391-PAE Document 97 Filed 09/27/19 Page 1 of 2

H U N TO N Hunton Andrews Kurth LLP
ANDREWS KURTH New York, NY 10166

+1.212.309.1000 Phone
+41,212.309,.1100 Fax
HuntonAK,com

Sheila Mortazavi
+1.212,.908.6346 Phone
SMortazavi@HuntonAK com

September 27, 2019

VIA ECF

The Honorable Paul A. Engelmayer

United States District Judge

United States District Court for the Southern District of New York
40 Foley Square, Room 2201

New York, NY 10007

Re: Blair v. Alstom Transportation, Inc. and Kawasaki Rail Car, Inc.,
No. 1:16-cv-03391-PAE-JLC

Dear Judge Engelmayer:

We represent defendant Kawasaki Rail Car, Inc. in this action. The action is currently
stayed pending resolution of two inter partes reviews (“IPRs”) of the asserted claims of the patent-
in-suit (U.S. Patent No. 6,700,602) by the Patent Trial and Appeal Board (“PTAB”). The two
IPRs are captioned as Kawasaki Rail Car, Inc. v. Scott Blair, PR2017-00117 (Final written
decision issued on May 2, 2018) (“First IPR”), and Kawasaki Rail Car, Inc. v. Scott Blair,
IPR2017-01036 (Final written decision issued on September 10, 2018) (“Second IPR”). Pursuant
to the June 5, 2017 Order granting the stay (D.L. 61), we submit this letter on behalf of all parties
regarding the status of the proceedings before the PTAB and the Court of Appeals for the Federal
Circuit.

As indicated in previous status letters, the PTAB found all of the challenged claims in the
First IPR and the Second IPR to be unpatentable. Mr. Blair appealed the PTAB’s decision in the
First IPR, but did not appeal the PTAB’s decision in the Second IPR. The Federal Circuit
affirmed the PTAB’s Final Written Decision in the First IPR on August 8, 2019, and issued the
mandate to the United States Patent and Trademark Office on September 16, 2019 (attached as
Exhibit A).

Counsel for Mr. Blair has informed counsel for Defendants that Mr. Blair is currently
considering his options in connection with a petition for writ of certiorari to the United States
Supreme Court, and that the deadline to file the petition is November 6, 2019. The parties will
confer further regarding next steps and will provide another status letter to the Court setting forth
their respective positions.

ATLANTA AUSTIN BANGKOK BEWING BOSTON BRUSSELS CHARLOTTE DALLAS DUBAI HOUSTON LONDON LOS ANGELES
MIAMI NEW YORK NORFOLK RALEIGH/DURHAM RICHMOND SAN FRANCISCO THE WOODLANDS TYSONS WASHINGTON. DC
Case 1:16-cv-03391-PAE Document 97 Filed 09/27/19 Page 2 of 2

September 27, 2019
Page 2

Respectfully submitted,
Sheila Mortazavi

Cc: Darius Keyhani, Esq.
Steven Coyle, Esq.
